FIRST AMENDMENT TO LEASE

This first amendment to lease ("Amendment") is made this 23rd day of September,
2000 ("Effective Date") by and between Sobrato Interests III, a California
limited partnership having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 ("Landlord") and Siebel Systems, Inc., a Delaware
corporation having its principal place of business at 1855 South Grant Street,
San Mateo, CA 94402 California ("Tenant").

WITNESSETH

WHEREAS

Landlord and Tenant entered into a lease dated June 11, 1999 (the "Lease") for
the premises ("Premises") located at 2207 Bridgepointe Parkway, San Mateo,
California; and



WHEREAS

Landlord and Tenant wish to memorialize the Lease Commencement and Termination
dates.



NOW, THEREFORE

, in order to effect the intent of the parties as set forth above and for good
and valuable consideration exchanged between the parties, the Lease is amended
as of the Effective Date as follows:



The Lease Commencement date shall be September 18, 2000

The Lease Termination date shall be September 17, 2012

All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Amendment.

Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of any conflict or inconsistency between the terms and provisions of this
First Amendment and the terms and provisions of the Lease, the terms and
provisions of this First Amendment shall prevail.

IN WITNESS WHEREOF

, the parties hereto have set their hands to this Amendment as of the day and
date first above written.





Landlord


Sobrato Interests III,
a California limited partnership
By:/s/


Its: General Partner

Tenant


Siebel Systems, Inc.
a Delaware Corporation
By:/s/


Its: Vice President, Facilities & Real Estate




--------------------------------------------------------------------------------


